50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dale Russell GOODRICH, Petitioner-Appellant,v.Johnny KLEVENHAGEN, Sheriff of Harris County, Texas;Attorney General of the State of Texas,Respondents-Appellees.
No. 95-6084.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 23, 1995.

Dale Russell Goodrich, appellant pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing without prejudice his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Appellant seeks release from confinement but before such relief could be granted, he must exhaust available state remedies.  See Todd v. Baskerville, 712 F.2d 70, 73 (4th Cir.1983).  The record fails to reveal such exhaustion.  Accordingly, we affirm on the reasoning of the district court.  Goodrich v. Klevenhagen, No. CA-94-224-2 (N.D.W. Va.  Dec. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED